October 6, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  IN THE MATTER OF THE MARRIAGE OF JACQUELINE P. LEIJA AND
                        MOISES LEIJA

NO. 14-15-00453-CV

                     ________________________________

      Today the Court heard the parties’ joint motion to reverse the judgment
signed by the court below on November 14, 2014. Having considered the motion
and found it meritorious, we order the judgment VACATED AND REMAND the
cause to the trial court for proceedings in accordance with this Court's opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.